This case is in all particulars similar to the case of Lucius Allen, a Minor, v. Dwight A. Wiley and Lackeos Brothers,169 So. 9021 pending in the Supreme Court of Alabama. On the 19th day of May, 1936, the Supreme Court handed down a decision denying the motion, but without opinion.
Upon investigation it appears that the question is one of fact as between the court reporter on the one hand, and the attorney representing the appellant on the other, coupled with the denial of the trial judge to sign the bill of exceptions.
The burden being upon the movant, the Supreme Court denied the motion, and following the decision of that court the order here will be the same. The motion to establish bill of exceptions is denied.
Motion denied.
1 233 Ala. App. 694. *Page 609